Exhibit 10.2






THIS SECURITY, AS WELL AS THE COMMON STOCK OF THE COMPANY UNDERLYING THIS
SECURITY, HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR APPLICABLE STATE SECURITIES LAWS. THIS SECURITY, AS
WELL AS THE COMMON STOCK OF THE COMPANY UNDERLYING THIS SECURITY, MAY NOT BE
OFFERED FOR SALE, SOLD, ASSIGNED OR OTHERWISE TRANSFERRED (I) IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT,
(II) IN THE ABSENCE OF AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS, AS EVIDENCED
(IF REQUIRED BY THE COMPANY) BY A LEGAL OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY AND ITS TRANSFER AGENT, OR (III) UNLESS SOLD
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT (PROVIDED THAT THE TRANSFEROR
PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM OF A SELLER
REPRESENTATION LETTER AND A BROKER REPRESENTATION LETTER, IN EITHER CASE AS MAY
BE APPLICABLE) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE COMPANY AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THIS SECURITY, OR
THE COMMON STOCK OF THE COMPANY UNDERLYING THIS SECURITY.
R1 RCM INC.
WARRANT
Warrant No. 2    Dated: January 23, 2018
R1 RCM Inc., a Delaware corporation (the "Company"), hereby certifies that, for
value received, IHC Health Services, Inc. or its registered assigns (the
"Holder"), is entitled to purchase from the Company up to a total of 1,500,000
shares of common stock, $0.01 par value per share (the "Common Stock"), of the
Company (each such share, a "Warrant Share" and all such shares, the "Warrant
Shares") at an initial exercise price equal to $6.00 per share, at any time
during the period (the "Exercise Period") commencing on the date hereof and
terminating at 5:00 p.m., New York time on January 23, 2028 (the "Expiration
Date"). This Warrant (this "Warrant") is issued pursuant to that certain
Securities Purchase Agreement, dated as of January 23, 2018, by and between the
Company and IHC Health Services, Inc., a Utah non-profit corporation (the
"Purchase Agreement"). The term "Warrant Price" as used in this Warrant shall
mean the exercise price per share at which Common Stock may be purchased at the
time this Warrant is exercised. The Warrant Price and the number of Warrant
Shares may be adjusted from time to time in accordance with Section 5.


    







--------------------------------------------------------------------------------




1. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein have the respective
meanings given to such terms in the Purchase Agreement.
2.     Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the "Warrant
Register"), in the name of the record Holder hereof from time to time. The
Warrant Register also shall set forth the address of the record Holder, as
provided by such record Holder to the Company. The Company may deem and treat
the registered Holder of record of this Warrant as the absolute owner hereof for
the purpose of any exercise hereof or any distribution to the Holder, and for
all other purposes, absent actual notice to the contrary. The Company shall
register in the Warrant Register the exercise (pursuant to Section 4) or the
transfer (pursuant to Section 6) of all or any portion of this Warrant.
3.     Duration of Warrant. This Warrant may be exercised only during the
Exercise Period. This Warrant, if not exercised on or before the Expiration
Date, shall become void, and all rights thereunder and all rights in respect
thereof under this Warrant shall cease at 5:00 p.m. New York time on the
Expiration Date. The Company in its sole discretion may extend the duration of
this Warrant by delaying the Expiration Date; provided that the Company shall
provide at least 20 days' prior written notice of any such extension to the
registered Holder of this Warrant.
4.     Exercise of Warrant and Issuance of Warrant Shares
(a)     Exercise. This Warrant may be exercised by the Holder hereof by
surrendering it to the Company, with an exercise notice, in the form attached
hereto (the "Exercise Notice"), appropriately completed and duly executed, and
by paying in full the Warrant Price for each full Warrant Share as to which this
Warrant is exercised as follows (at the election of the Holder):
(i)    with respect to the exercise of this Warrant on a "cash basis", by wire
transfer of immediately available funds, in good certified check or good bank
draft payable to the order of the Company; provided, that the Holder provides
the information on the Exercise Notice that is reasonably necessary for the
Company to issue the Warrant Shares in compliance with U.S. federal securities
law;
(ii)    with respect to the exercise of this Warrant on a "cashless basis" by
surrendering this Warrant for that number of shares of Common Stock equal to the
quotient obtained by dividing (x) the product of the number of shares of Common
Stock underlying this Warrant or any portion thereof being exercised (at the
election of the Holder), multiplied by the difference between the Fair Market
Value and the Warrant Price by (y) the Fair Market Value. "Fair Market Value"
means (A) if at the time of exercise the Common Stock is listed or quoted for
trading on the New York Stock Exchange, the NYSE MKT, the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market, OTC Bulletin Board
or any other national securities or over-the-counter exchange (each, an
"Exchange"), then the average last sale price of a share of Common Stock for the
ten trading days ending on the third trading day prior to the date on which
notice of exercise of this Warrant is sent to the Company (the "Exercise Date");
or (B) if at the time of exercise the


2



--------------------------------------------------------------------------------




Common Stock is not listed or quoted for trading on an Exchange, then the fair
market value, of a share of Common Stock as shall be determined by the Board of
Directors of the Company (the "Board") in its good faith judgment;
provided, however, that notwithstanding the foregoing, the issuance of shares of
Common Stock or other securities upon the exercise of this Warrant shall be made
without charge to the Holder for any issue in respect thereof; provided further,
however if at any time the Common Stock is not a "covered security" under
Section 18(b) of the Securities Act, the Company may, at its option, require the
exercise of this Warrant to be made on a "cashless basis."


(b)     Issuance of Common Stock on Exercise. As soon as practicable, but within
24 hours, after the exercise of this Warrant and the clearance of the funds in
payment of the Warrant Price (if payment is on a "cash basis" pursuant to
Section 4(a)(i)), the Company shall issue to the Holder of this Warrant a
certificate or certificates for the number of full shares of Common Stock to
which he, she or it is entitled, registered in such name or names as may be
directed by him, her or it, and if this Warrant shall not have been exercised in
full, a new warrant to purchase Common Stock, of like tenor, having the same
date and form as this Warrant and otherwise having the same terms and conditions
as this Warrant (any such new warrant, a "New Warrant"), for the number of
Warrant Shares as to which this Warrant shall not have been exercised. The
Company's obligations to issue and deliver Warrant Shares in accordance with the
terms hereof are absolute and unconditional. Nothing herein shall limit a
Holder's right to pursue any other remedies available to it hereunder, at law or
in equity, including, without limitation, a decree of specific performance
and/or injunctive relief with respect to the Company's failure to timely deliver
certificates representing shares of Common Stock upon exercise of this Warrant
as required pursuant to the terms hereof.
(c)     Valid Issuance. All Common Stock issued or delivered upon the proper
exercise of this Warrant shall be newly issued shares or shares held in treasury
by the Company, duly authorized, validly issued, fully paid and nonassessable,
and free and clear of all Liens and shall not be subject to any preemptive
rights or similar rights and shall rank pari passu in all respects with other
existing Common Stock. For purposes hereof, "Lien" means any mortgage, lien
(statutory or otherwise), charge, pledge, hypothecation, conditional sales
agreement, adverse claim, title retention agreement or other security interest,
encumbrance or other title defect in or on any interest or title of any vendor,
lessor, lender or other secured party to or of such person or entity under any
conditional sale, trust receipt or other title retention agreement with respect
to any property or asset of such person or entity. At any time that this Warrant
is outstanding, the Company shall cause to be maintained all authorizations
required for the issuance of a number of shares of Common Stock which the
Company may be liable to issue upon exercise of this Warrant from time to time
remaining outstanding, in accordance with the terms and conditions of this
Warrant.
(d)     Date of Issuance. Each person or entity in whose name any certificate
for Common Stock is issued shall for all purposes be deemed to have become the
holder of record of such Common Stock on the date on which this Warrant was
surrendered and payment of the Warrant Price was made, irrespective of the date
of delivery of such certificate, except that, if the date of such surrender and
payment is a date when the share transfer books of the Company are closed, such
person or entity shall be deemed to have become the holder of such shares at the
close of


3



--------------------------------------------------------------------------------




business on the next succeeding date on which the share transfer books are open.
The Company shall, upon request of the Holder, use its reasonable best efforts
to cause the ownership of the Warrant Shares to be recorded upon exercise in
book entry form rather than through the issuance of physical stock certificates
(provided that such book entry interests will continue to bear any required
restrictive legends).
(e)     Listing of Warrant Shares. In the time and manner required by any
Exchange on which the Common Stock is listed or quoted for trading on the date
in question (the "Trading Market"), the Company shall prepare and file with such
Trading Market additional shares listing application covering all the Common
Stock issuable upon exercise of this Warrant and shall use its reasonable best
efforts to take all steps necessary to cause all of the Common Stock issuable
upon exercise of this Warrant to be approved for listing on the Trading Market
at all times.
5.     Certain Adjustments. The number of Warrant Shares issuable upon exercise
of this Warrant, as well as the Warrant Price, are subject to adjustment from
time to time as set forth in this Section 5.
(a)     Split-Ups. If, after the date hereof, the number of outstanding shares
of Common Stock is increased by a stock dividend payable in Common Stock, or by
a split-up or sub-division of Common Stock or other similar event, then, on the
effective date of such stock dividend, split-up, sub-division or similar event,
the number of shares of Common Stock issuable on exercise of this Warrant shall
be increased in proportion to such increase in the outstanding shares of Common
Stock, subject to the provisions of Section 5(g).
(b)     Other Distributions. If, after the date hereof, the Company fixes a
record date for making a distribution (a "Distribution") to the holders of its
Common Stock or in connection with the liquidation, dissolution or winding up of
the Company of any asset (including cash or evidence of its indebtedness) or
security (including any subscription right) other than a distribution referred
to in Section 5(a), then the Warrant Price in effect prior to such record date
shall be reduced immediately thereafter to the price determined by multiplying
the Warrant Price in effect immediately prior to the reduction by the quotient
of (i) the Closing Sale Price of the Common Stock on the trading day immediately
preceding such record date, minus the value of the Distribution (which shall be
determined by the Board in its good faith judgment) applicable to one share of
Common Stock divided by (ii) the Closing Sale Price of the Common Stock on the
trading day immediately preceding such record date; such adjustment shall be
made successively whenever such a record date is fixed. In such event, the
number of Warrant Shares issuable upon the exercise of this Warrant shall be
increased to the number obtained by dividing (x) the product of (1) the number
of Warrant Shares issuable upon the exercise of this Warrant before such
adjustment, and (2) the Warrant Price in effect immediately prior to the
Distribution giving rise to this adjustment by (y) the new Warrant Price
determined in accordance with the immediately preceding sentence. In the event
that such Distribution is not so made, the Warrant Price and the number of
Warrant Shares issuable upon exercise of this Warrant then in effect shall be
readjusted, effective as of the date when the Board determines not to make such
Distribution, to the Warrant Price that would then be in effect and the number
of Warrant Shares that would then be issuable upon exercise of this Warrant if
such record date had not been fixed. For purposes herein, "Closing Sale Price"
shall mean


4



--------------------------------------------------------------------------------




(i) if at the time of the Distribution, the Common Stock is listed or quoted for
trading on an Exchange, the closing sale price of the Common Stock as quoted on
such Exchange or (ii) if at the time of the Distribution, the Common Stock is
not listed or quoted for trading on an Exchange, the Fair Market Value per share
as shall be determined by the Board in its good faith judgment.
(c)     Aggregation of Shares. If, after the date hereof, the number of
outstanding shares of Common Stock is decreased by a consolidation, combination,
reverse stock split or reclassification of Common Stock or other similar event,
then, on the effective date of such consolidation, combination, reverse stock
split, reclassification or similar event, the number of shares of Common Stock
issuable on exercise of this Warrant shall be decreased in proportion to such
decrease in outstanding Common Stock, subject to the provisions of Section 5(g).
(d)     Replacement of Securities upon Reorganization, etc. In case of any
recapitalization, reclassification or reorganization of the outstanding Common
Stock (other than a change under Section 5(a), Section 5(b) or Section 5(c) or
that solely affects the par value of such Common Stock), or in the case of any
amalgamation, conversion, merger or consolidation of the Company with or into
another corporation or other entity (other than a consolidation or merger in
which the Company is the continuing corporation and that does not result in any
change to the outstanding Common Stock), or in the case of any sale, lease,
license, transfer or conveyance to another corporation or entity of the assets
or other property of the Company as an entirety or substantially as an entirety
in connection with which the Company is dissolved, liquidated or wound up or any
exchange or tender offer for equity securities of the Company (a "Reorganization
Transaction"), the Holder of this Warrant shall thereafter have the right to
purchase and receive, upon the basis and upon the terms and conditions specified
in this Warrant and in lieu of the Common Stock of the Company immediately
theretofore purchasable and receivable upon the exercise of the rights
represented thereby, the kind and amount of shares of stock or other securities
or property (including cash) receivable upon such Reorganization Transaction
that the Holder of this Warrant would have received if such holder had exercised
his, her or its Warrant immediately prior to such event (the "Alternative
Issuance"); provided, however, that (i) if the holders of the Common Stock were
entitled to exercise a right of election as to the kind or amount of securities,
cash or other assets receivable upon such Reorganization Transaction and the
Holder fails to make an election, then the kind and amount of securities, cash
or other assets constituting the Alternative Issuance for which this Warrant
shall become exercisable shall be deemed to be the weighted average of the kind
and amount received per share by the holders of the Common Stock in such
Reorganization Transaction that affirmatively make such election, and (ii) if a
tender, exchange or redemption offer shall have been made to and accepted by the
holders of the Common Stock under circumstances in which, upon completion of
such tender or exchange offer, the maker thereof, together with members of any
group (within the meaning of Rule 13d-5(b)(1) under the Securities Exchange Act
of 1934, as amended (the "Exchange Act")) of which such maker is a part, and
together with any affiliate or associate of such maker (within the meaning of
Rule 12b-2 under the Exchange Act) and any members of any such group of which
any such affiliate or associate is a part, own beneficially (within the meaning
of Rule 13d-3 under the Exchange Act) more than 50% of the outstanding Common
Stock, the Holder of record of this Warrant shall be entitled to receive as the
Alternative Issuance, the highest amount of cash, securities or other property
to which such holder would actually have been entitled as a stockholder if the
Warrant holder had exercised this Warrant prior to the


5



--------------------------------------------------------------------------------




expiration of such tender or exchange offer, accepted such offer and all of the
Common Stock held by such holder had been purchased pursuant to such tender or
exchange offer, subject to adjustments (from and after the consummation of such
tender or exchange offer) as nearly equivalent as possible to the adjustments
provided for in this Section 5. In case of any Reorganization Transaction,
provision shall be made in such transaction so that the holders of this Warrant
shall be entitled, but not obligated, to participate in whole or in part in such
Reorganization Transaction directly by surrendering such Warrant in exchange for
the kind and amount of shares of stock or other securities or property
(including cash) receivable in such Reorganization Transaction applicable to
this Warrant on an as-converted basis. If any recapitalization, reclassification
or reorganization also results in a change in Common Stock covered by both
Section 5(a) or Section 5(c) and this Section 5(d), then such adjustment shall
be made pursuant to both Section 5(a) or Section 5(c) and this Section 5(d). The
provisions of this Section 5(d) shall similarly apply to successive
recapitalizations, reclassifications, reorganizations, amalgamations,
conversions, mergers or consolidations, sales, leases, licenses, transfers,
conveyances and other similar transactions, and the Company shall not effect any
such transaction unless, prior to the consummation thereof, the successor person
or entity (if other than the Company) resulting from such transaction, shall
assume, by written instrument substantially similar in form and substance to
this Warrant and reasonably satisfactory to the majority in interest of the
Holder, the obligation to deliver to the Holder such shares of stock, securities
or assets which, in accordance with the foregoing provisions, such registered
Holder shall be entitled to receive upon exercise of this Warrant held by them.
Notwithstanding anything to the contrary contained herein, with respect to any
corporate event or other transaction contemplated by the provisions of this
Section 5(d), the Holder shall have the right to elect prior to the consummation
of such event or transaction, to give effect to the exercise rights contained
herein instead of giving effect to the provisions contained in this Section 5(d)
with respect to this Warrant.
(e)     Warrant Price Adjustment. Whenever the number of shares of Common Stock
purchasable upon the exercise of this Warrant is adjusted, as provided in
Section 5(a) or Section 5(c), the Warrant Price shall be adjusted (to the
nearest cent) by multiplying such Warrant Price immediately prior to such
adjustment by a fraction (i) the numerator of which shall be the number of
Warrant Shares purchasable upon the exercise of this Warrant immediately prior
to such adjustment, and (ii) the denominator of which shall be the number of
Warrant Shares so purchasable immediately thereafter.
(f)     Notices of Changes in Warrant. Upon every adjustment of the Warrant
Price or the number of Warrant Shares issuable upon exercise of this Warrant,
the Company shall give prompt written notice thereof to the Holder, which notice
shall state the increase or decrease, if any, in the Warrant Price resulting
from such adjustment and the increase or decrease, if any, in the number of
Warrant Shares purchasable at the Warrant Price, setting forth in reasonable
detail the method of calculation and the facts upon which such calculation is
based. Upon the occurrence of any event specified in Sections 5(a), 5(b), 5(c)
or 5(d), the Company shall give written notice of the occurrence of such event
to the Holder of record of this Warrant, at the last address set forth for such
holder in the Warrant Register, of the record date or the effective date of the
event. Failure to give such notice, or any defect therein, shall not affect the
legality or validity of such event. In the event: (i) that the Company shall
take a record of the holders of its Common Stock (or other capital stock or
securities at the time issuable upon exercise of this Warrant) for the purpose
of entitling or


6



--------------------------------------------------------------------------------




enabling them to receive any dividend or other distribution, to receive any
right to subscribe for or purchase any shares of capital stock of any class or
any other securities, or to receive any other security; (ii) of any
recapitalization or reorganization of the Company, any reclassification of the
Common Stock of the Company, any amalgamation, conversion, consolidation or
merger of the Company with or into another person or entity, or sale, lease,
license, transfer or conveyance of all or substantially all of the Company's
assets to another person or entity; or (iii) of the voluntary or involuntary
dissolution, liquidation or winding-up of the Company; then, and in each such
case, the Company shall send or cause to be sent to the Holder at least 20 days
prior to the applicable record date or the applicable expected effective date,
as the case may be, for the event, a written notice specifying, as the case may
be, (A) the record date for such dividend, distribution, or other right, and a
description of such dividend, distribution or other right to be taken at such
meeting or by written consent, or (B) the effective date on which such
reorganization, reclassification, amalgamation, conversion, consolidation,
merger, sale, lease, license, transfer, conveyance, dissolution, liquidation or
winding-up is proposed to take place, and the date, if any is to be fixed, as of
which the books of the Company shall close or a record shall be taken with
respect to which the holders of record of Common Stock (or such other capital
stock or securities at the time issuable upon exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other capital stock
or securities) for securities or other property deliverable upon such
recapitalization, reorganization, reclassification, amalgamation, conversion,
consolidation or merger, sale, dissolution, liquidation or winding-up, and the
amount per share and character of such exchange applicable to this Warrant and
the Warrant Shares. Failure to give such notice, or any defect therein, shall
not affect the legality or validity of such event.
(g)     No Fractional Shares. Notwithstanding any provision contained herein to
the contrary, the Company shall not issue fractional shares upon the exercise of
this Warrant. If, by reason of any adjustment made pursuant to this Section 5,
the Holder of record of this Warrant would be entitled, upon the exercise of
this Warrant, to receive a fractional interest in a share, the Company shall,
upon such exercise, at its option either (i) round up to the nearest whole
number, the number of shares of Common Stock to be issued to the Holder or (ii)
in lieu of such fractional share interests, pay to the Holder an amount in cash
equal to the product obtained by multiplying (x) the fractional share interest
to which the Holder would otherwise be entitled by (y) the Fair Market Value on
the exercise date.
(h)     No Change to Warrant. This Warrant need not be changed because of any
adjustment pursuant to Section 5.
(i)     Other Events. If any event shall occur affecting the Company as to which
none of the provisions of preceding subsections of this Section 5 are strictly
applicable, but which would require an adjustment to the terms of this Warrant
in order to (i) avoid an adverse impact on this Warrant and (ii) effectuate the
intent and purpose of this Section 5, then the Board shall make an appropriate
adjustment in the Warrant Price and the number of shares of Common Stock
issuable upon exercise of this Warrant so as to protect the rights of the Holder
in a manner consistent with the provisions of this Section 5; provided, that no
such adjustment pursuant to this Section 5(i) shall increase the Warrant Price
or decrease the number of shares of Common Stock issuable as otherwise
determined pursuant to this Section 5 or otherwise adversely impact the Holder.


7



--------------------------------------------------------------------------------




6.     Transfers.
(a)     Assignment Form; Registration. This Warrant may be offered for sale,
sold, transferred or assigned without the consent of the Company, subject to and
only in accordance with Section 6.6 of the Purchase Agreement. The Company shall
register any transfer, from time to time, of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant, with the Form of Assignment
attached hereto duly completed and signed (each, an "Assignment Form"), to the
Company at its address specified herein. Upon any such registration of transfer,
a New Warrant evidencing the portion of this Warrant so transferred shall be
issued to the transferee and a New Warrant evidencing the remaining portion of
this Warrant not so transferred, if any, shall be issued to the transferring
Holder. The acceptance of any New Warrant by the transferee thereof shall be
deemed the acceptance by such transferee of all of the rights and obligations of
a holder of this Warrant.
(b)     Opinion. In connection with any such transfer, upon reasonable request
by the Company to such transferring Holder at the expense of such Holder, such
Holder will give to the Company an opinion of counsel (which may be in-house
counsel or outside counsel to such Holder or its investment adviser) in form and
substance reasonably satisfactory to the Company to the effect that the proposed
transfer of this Warrant may be effected without registration or qualification
of this Warrant under the Securities Act or New York state securities law.
(c)     Exchange of Warrant. This Warrant may be surrendered to the Company,
together with a written request for exchange or transfer into different
denominations, and thereupon the Company shall issue in exchange therefor one or
more New Warrants as requested by the Holder of record of this Warrant so
surrendered, representing an equal aggregate number of Warrant Shares,
registered in the name of such surrendering holder.
(d)     Fractional Warrants. The Company shall not be required to effect any
registration of transfer or exchange which shall result in the issuance of a
fraction of a warrant.
(e)     Service Charges. No service charge shall be made for any exchange or
registration of transfer of this Warrant.
(f)     Closing of Transfer Books. The Company will at no time close its
transfer books against the transfer of this Warrant in any manner which
interferes with the timely exercise hereof.
7.     Other Provisions Relating to Rights of the Holder of this Warrant.
(a)     No Rights as Stockholder; Limitation on Liability. This Warrant does not
entitle the Holder thereof to any of the rights of a stockholder of the Company,
including, without limitation, the right to receive dividends or other
distributions (except as provided in Section 5), exercise any preemptive rights
to vote or to consent or to receive notice as stockholders in respect of the
meetings of stockholders or the election of directors of the Company or any
other matter. No provisions hereof, in the absence of affirmative action by the
Holder to purchase shares of Common Stock, and no mere enumeration herein of the
rights or privileges of the Holder, shall give rise to


8



--------------------------------------------------------------------------------




any liability of the Holder for the Warrant Price or as a stockholder of the
Company, whether such liability is asserted by the Company or by its creditors.
(b)     Lost, Stolen, Mutilated, or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated, or destroyed, the Company may on such terms as to indemnity
or otherwise as it may in its reasonable discretion impose (which shall, in the
case of a mutilated Warrant, include the surrender thereof), issue a New Warrant
of like denomination, tenor, and date as this Warrant so lost, stolen,
mutilated, or destroyed. Any such New Warrant shall constitute a substitute
contractual obligation of the Company, whether or not the allegedly lost,
stolen, mutilated, or destroyed Warrant shall be at any time enforceable by
anyone.
(c)     Reservation of Common Stock. The Company shall at all times reserve and
keep available a number of its authorized but unissued Common Stock that shall
be sufficient to permit the exercise in full of this Warrant.
(d)     No Impairment. The Company will not, by amendment of its governing
documents or through any recapitalization, reclassification, reorganization,
amalgamation, conversion, merger, consolidation, or through any sale, lease,
license, transfer, conveyance of its assets, or through any other similar
transactions, or through any dissolution, liquidation, winding up of the Company
or through issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the registered Holders against impairment. Without
limiting the generality of the foregoing, the Company (i) will not increase the
par value of any shares of Common Stock issuable upon exercise of this Warrant
above the amount payable therefor on such exercise, (ii) will take all such
action as may be reasonably necessary or appropriate in order that the Company
may validly and legally issue fully paid and nonassessable shares Common Stock
upon the exercise of this Warrant, and (iii) will not close its stockholder
books or records in any manner which interferes with the timely exercise of this
Warrant.
(e)     Further Assurances. The Company shall take such actions as are
reasonably required in order for the Company to satisfy its obligations under
this Warrant, including, without limitation, using reasonable best efforts in
obtaining the approval of the holders of any class or series of capital stock or
making any filings, in each case as required pursuant to applicable law or the
listing requirements (if any) of any national securities exchange on which any
class or series of capital stock is then listed or traded. The Company further
agrees to cooperate with the Holders in the making of any filings under
applicable law that are to be made by the Company or any Holder in connection
with the exercise of the Holder's rights under this Warrant.
8.     Charges, Taxes and Expenses. The Company shall from time to time promptly
pay any issue or transfer tax, withholding tax, transfer agent fee or other
incidental tax or expense that may be imposed upon the Company in respect of the
issuance or delivery of Common Stock to the registered holder thereof upon the
exercise of this Warrant, including such taxes imposed pursuant to Section 4,
but the Company shall not be obligated to pay any transfer taxes associated with
transfers by the holder of this Warrant or Warrant Shares.


9



--------------------------------------------------------------------------------




9.     Successors. All the covenants and provisions of this Warrant by or for
the benefit of the Company shall bind and inure to the benefit of their
respective successors and assigns. The Company will not amalgamate, merge,
convert or consolidate with or into, or sell, transfer, license or lease all or
substantially all of its property or assets to, any other party unless the
successor, transferee, licensee or lessee party, as the case may be (if not the
Company), assumes (expressly or by operation of law) the due and punctual
performance and observance of each and every covenant and condition of this
Warrant to be performed and observed by the Company.
10.     Notices. All notices, statements or other documents which are required
or contemplated by this Warrant (including without limitation the delivery of
any Exercise Notice or Assignment Form, the surrender of this Warrant and the
issuance of any New Warrant) to be given, delivered or made by the Company or
the Holder to the other shall be in writing (each a "Notice") and shall be: (a)
delivered personally or by commercial messenger; (b) sent via a recognized
overnight courier service; (c) sent by registered or certified mail, postage
pre-paid and return receipt requested; or (d) sent by facsimile transmission,
provided confirmation of receipt is received by sender and the original Notice
is sent or delivered contemporaneously by an additional method provided in this
Section 10; in each case so long as such Notice is addressed to the intended
recipient thereof as set forth below:
If to the Company:
R1 RCM Inc.
401 North Michigan Avenue, Suite 2700
Chicago, IL 60611
Attention: General Counsel
Facsimile: 312-277-6690


If to the Holder:
IHC Health Services, Inc.
36 South State Street, 23rd Floor
Salt Lake City, Utah 84111
Attention: Jacque Millard
Facsimile: 801-442-0717
Any party may change its address specified above by giving each party Notice of
such change in accordance with this Section 10. Any Notice shall be deemed given
upon actual receipt (or refusal of receipt).


11.     Applicable Law. The validity, interpretation, and performance of this
Warrant shall be governed in all respects by the laws of the State of Delaware,
without giving effect to conflicts of law principles that would result in the
application of the substantive laws of another jurisdiction. The Company hereby
agrees that any action, proceeding or claim against it arising out of or
relating in any way to this Warrant shall be brought and enforced in the
Chancery Court of the State of Delaware and any state appellate court therefrom
sitting in New Castle County in the State of


10



--------------------------------------------------------------------------------




Delaware (or, solely if the Chancery Court of the State of Delaware declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware), and irrevocably submits to such jurisdiction, which
jurisdiction shall be exclusive. The Company hereby waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.
12.     Persons Having Rights under this Warrant. Nothing in this Warrant
expressed and nothing that may be implied from any of the provisions hereof is
intended, or shall be construed, to confer upon, or give to, any person or
corporation other than the parties hereto and the Holder of this Warrant any
right, remedy, or claim under or by reason of this Warrant or of any covenant,
condition, stipulation, promise, or agreement hereof. All covenants, conditions,
stipulations, promises, and agreements contained in this Warrant shall be for
the sole and exclusive benefit of the parties hereto and their successors and
assigns and of the Holder of this Warrant, each of whom is a third party
beneficiary of this Warrant.
13.     Effect of Headings. The section headings herein are for convenience only
and are not part of this Warrant and shall not affect the interpretation
thereof.
14.     Amendment and Waiver. All modifications or amendments, including any
amendment to increase the Warrant Price, change the number of shares of Common
Stock issuable upon exercise of this Warrant or shorten the Exercise Period,
shall require the written consent of the Holder of this Warrant. Notwithstanding
the foregoing, the Company may extend the duration of the Exercise Period
pursuant to Section 3 without the consent of the Holder of this Warrant.
15.     Miscellaneous.
(a)     This Warrant shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Warrant or of any other term or provision hereof.
Furthermore, in lieu of any such invalid or unenforceable term or provision, the
parties hereto intend that there shall be added as a part of this Warrant a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be valid and enforceable.
(b)     If the Company fails to perform, comply with or observe any covenant or
agreement to be performed, complied with or observed by it under this Warrant,
the Holder may proceed to protect and enforce its rights by suit in equity or
action at law, whether for specific performance of any term contained in this
Warrant or for an injunction against the breach or threatened breach of any such
term or in aid of the exercise of any power granted in this Warrant or to
enforce any other legal or equitable right, or to take any one or more of such
actions. The Company hereby agrees that the Holder shall not be required or
otherwise obligated to, and hereby waives any right to demand that such Holder,
post any performance or other bond in connection with the enforcement of its
rights and remedies hereunder. The Company agrees to pay all reasonable fees,
costs, and expenses, including, without limitation, fees and expenses of
attorneys, accountants and other experts retained by the Holder, and all
reasonable fees, costs and expenses of appeals, incurred or expended by the
Holder in connection with the enforcement of this Warrant or the collection of
any sums due hereunder, whether or not suit is commenced. None of the rights,
powers or remedies conferred under this Warrant shall be mutually exclusive, and
each right, power or


11



--------------------------------------------------------------------------------




remedy shall be cumulative and in addition to any other right, power or remedy
whether conferred by this Warrant or now or hereafter available at law, in
equity, by statute or otherwise.
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,
SIGNATURE PAGE FOLLOWS


12



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and Holder have caused this Warrant to be duly
executed by its authorized officer as of the date first indicated above.
 
R1 RCM INC.


 
By: /s/ Joseph Flanagan
Name: Joseph Flanagan
Title: President & CEO 



IHC HEALTH SERVICES, INC.
 
By: /s/ Gregory M. Johnson
Name: Gregory M. Johnson
Title: Vice President, Finance











13



--------------------------------------------------------------------------------






FORM OF EXERCISE NOTICE
(To be executed by the Holder to exercise the right to purchase shares of Common
Stock under the foregoing Warrant)
To R1 RCM Inc.:
The undersigned is the Holder of Warrant No. _______ (the "Warrant") issued by
R1 RCM Inc., a Delaware corporation (the "Company"), which accompanies this
Exercise Notice. Capitalized terms used herein and not otherwise defined have
the respective meanings set forth in the Warrant.
1.
The Warrant is currently exercisable to purchase a total of ______________
Warrant Shares.

2.
The undersigned Holder hereby exercises its right to purchase _________________
Warrant Shares pursuant to the Warrant.

3.
The Holder intends that payment of the Warrant Price shall be made as (check
one):

(a)    "Cash Basis" under Section 4(a)(i)
(b)    "Cashless Basis" under Section 4(a)(ii)


4.
If the Holder has elected a "Cash Basis," the undersigned Holder shall pay the
sum of $____________ to the Company in accordance with the terms of the Warrant.

5.
To the extent that the Holder intends the payment of the Warrant Price to be
made on a "Cash Basis" (pursuant to Item 3 above), undersigned Holder confirms
to the Company the following checked representations and agreements are true as
of the date hereof:



__ It is acquiring Warrant Shares whose issuance upon exercise of the Warrant
has been registered on an effective registration statement under the Securities
Act.


OR


__ It (A) is an "accredited investor" within the meaning of Rule 501(a)(1) under
the Securities Act OR (B) either alone or together with its representatives, has
such knowledge, sophistication and experience in business and financial matters
so as to be capable of evaluating the merits and risks of the prospective
investment in the Warrant Shares, and has so evaluated the merits and risks of
such investment; AND
__ It is acquiring the Warrant Shares for itself and does not intend to re-offer
or re-sell the Warrant Shares in connection with a distribution; AND
__ It understands that each Warrant Share is characterized as "restricted
security" under the U.S. federal securities laws inasmuch as it is being
acquired from the Company in a transaction not involving a public offering and
that under U.S. federal securities laws and







--------------------------------------------------------------------------------




applicable regulations the Warrant Shares may be resold without registration
under the Securities Act only in certain limited circumstances; AND
__ It is understood that certificates evidencing the Warrant Shares will bear
any legend as required by the Blue Sky laws of any state and a restrictive
legend in substantially the form set forth in the Purchase Agreement (as defined
in the Warrant).


6.
Pursuant to this exercise, the Company shall deliver to the undersigned Holder
_______________ Warrant Shares in accordance with the terms of the Warrant.

7.
Following this exercise, the Warrant shall be exercisable to purchase a total of
______________ Warrant Shares.





 
 
 
 
 
 
Dated:                               ,    
 
Name of Holder:
 
 
 
 
 
(Print)                                   
 
 
 
 
 
By:
 
 
Name:                                  
 
 
Title:
 
 
 
 
 
 
 
 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)






 
 
ACKNOWLEDGED AND AGREED TO this ___ day of ___________, 20__
R1 RCM INC.




By:
Name:    ______________________
Title:________________________
 
 








--------------------------------------------------------------------------------




FORM OF ASSIGNMENT
[To be completed and signed only upon transfer of Warrant]
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
________________________________ the right represented by the within Warrant to
purchase ____________ shares of Common Stock of R1 RCM Inc. to which the within
Warrant relates and appoints ________________ attorney to transfer said right on
the books of R1 RCM Inc. with full power of substitution in the premises.







--------------------------------------------------------------------------------




In connection with any transfer of the Warrant, the undersigned confirms that it
has not utilized any general solicitation or general advertising in connection
with the transfer and is making the transfer pursuant to one of the following:
[Check One]
(1) ___ to the Company; or
(2) ___ to an "accredited investor" (as defined in Rule 501(a) under the
Securities Act of 1933, as amended (the "Securities Act")); or
(3) ___ pursuant to the exemption from registration provided by Rule 144 under
the Securities Act or pursuant to another exemption available under the
Securities Act; or
(4) ___ pursuant to an effective registration statement under the Securities
Act.
and unless the box below is checked, the undersigned confirms that the Warrant
is not being transferred to an "affiliate" of the Company as defined in Rule 144
under the Securities Act (an "Affiliate"):
   ¨ The transferee is an Affiliate of the Company.




Dated:    ,    
 
 
 
 
   
 
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant)
 
 
 
   
 
Address of Transferee
 
 
 
   
 
 
 
   
 
 
 
 
In the presence of:
 
 
 
 
 
   
 


















